                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                          CIVIL ACTION NO. 3:15-CV-00552-GNS-DW


KESHIA CLEMONS,
as Mother and Next Friend of T.W.                                                  PLAINTIFF


v.


SHELBY COUNTY BOARD OF EDUCATION;
SCOTT RICKE; JOHN LEEPER; and
JAMES NEIHOF, Superintendent                                                   DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Alter, Amend, or Vacate (DN 49).

The motion is ripe for adjudication. For the reasons outlined below, the motion is GRANTED IN

PART and DENIED IN PART.

                     I.       STATEMENT OF FACTS AND CLAIMS

       Plaintiff Keshia Clemons (“Clemons”) is the mother of T.W., a minor who was an eighth

grader and a ninth grader at Martha Layne Collins High School (“MLCHS”) during the 2013-14

and 2014-15 academic years, respectively.     Defendant Shelby County Board of Education

(“SCBE”) is the governing body overseeing Shelby County Public Schools, which includes

MLCHS. Defendant Scott Ricke (“Ricke”) was the MLCHS girls’ tennis coach for the 2013-14

and 2014-15 seasons. For the relevant time period, Defendant John Leeper (“Leeper”) was the

Principal at MLCHS, and Defendant Dr. James Neihof (“Neihof”) is the Superintendent of SCBE.

The facts giving rise to this lawsuit are discussed at length in this Court’s prior Memorandum

Opinion and Order (DN 47) and are incorporated by reference.




                                               1
       In the prior Memorandum Opinion and Order, the Court granted summary judgment for

Defendants on all claims. In the present motion, Clemons moves to alter, amend, or vacate

pursuant to Fed. R. Civ. P. 59(e) and 60(b) the granting of summary judgment for Defendants.

(Pl.’s Mot. Alter, Amend, or Vacate J., DN 49).

                                       II.   JURISDICTION

       This Court has subject-matter jurisdiction of this matter based upon federal question

jurisdiction. See 28 U.S.C. § 1331.

                                III.     STANDARD OF REVIEW

       Fed. R. Civ. P. 59(e) provides that a party may file a motion to alter or amend a judgment

no later than 28 days after the entry of the judgment. See Fed. R. Civ. P. 59(e). Rule 59(e) motions

allow district courts to correct their own errors, “sparing the parties and appellate courts the burden

of unnecessary appellate proceedings.” Howard v. United States, 533 F.3d 472, 475 (6th Cir.

2008) (internal quotation marks and citation omitted). The decision of whether to grant relief

under Rule 59(e) is left to the district court’s sound discretion. See In re Ford Motor Co. Sec.

Litig., Class Action, 381 F.3d 563, 573 (6th Cir. 2004). Such a motion will generally be granted

only if the district court made a clear error of law, if there is an intervening change in the

controlling law, or if granting the motion will prevent manifest injustice. See GenCorp, Inc. v.

Am. Int’l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999). A Rule 59(e) motion is not properly

used as a vehicle to re-hash old arguments or to advance positions that could have been argued

earlier but were not. See Sault Ste. Marie Tribe of Indian Tribes v. Engler, 146 F.3d 367, 374 (6th

Cir. 1998).

       Fed. R. Civ. P. 60(b) provides relief from judgment in six instances:             (1) mistake,

inadvertence, surprise, or excusable neglect; (2) newly discovered evidence which by due




                                                  2
diligence could not have been discovered in time to move for a new trial under Rule 59(b); (3)

fraud, misrepresentation, or other misconduct of an adverse party; (4) the judgment is void; (5) the

judgment has been satisfied, released, or discharged; or (6) any other reasons justifying relief from

the operation of the judgment. The motion must be made within a reasonable time, and for reasons

(1)-(3) not more than one year after the judgment, order, or proceeding was entered. Rule 60(b)(6)

gives the Court broad authority to grant relief if justice requires; however, it can only do so in

exceptional or extraordinary circumstances not addressed by the first five clauses of the rule. See

Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 863-64 (1988); McDowell v. Dynamics

Corp. of Am., 931 F.2d 380, 383 (6th Cir. 1991) (noting that the Sixth Circuit “adheres to the view

that courts should apply Rule 60(b)(6) only in exceptional or extraordinary circumstances which

are not addressed by the first five numbered clauses of the Rule.”). Relief under Rule 60(b) is

“circumscribed by public policy favoring finality of judgments and termination of litigation.”

Waifersong Ltd., Inc. v. Classic Music Vending, 976 F.2d 290, 292 (6th Cir. 1992).

                                      IV.     DISCUSSION

       A.      2013-14 Tennis Season

       Clemons’ argument that her claims relating to the 2013-14 tennis season were timely

asserted in this action is well-taken. The arguments relating to this season were raised in briefing

on the parties’ respective dispositive motions. Thus, the Court will consider the merits of the

claims relating to that season.

       In considering whether a party is entitled to summary judgment, the Court must determine

whether there is any genuine issue of material fact that would preclude entry of judgment as a

matter of law. See Fed. R. Civ. P. 56(a). The moving party bears the initial burden stating the

basis for the motion and identifying evidence in the record that demonstrates an absence of a




                                                 3
genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If the

moving party satisfies its burden, the non-moving party must then produce specific evidence

proving the existence of a genuine issue of fact for trial. See Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 247-48 (1986).

       While the Court must view the evidence in the light most favorable to the non-moving

party, the non-moving party must do more than merely show the existence of some “metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986) (citation omitted). Rather, the non-moving party must present specific facts proving

that a genuine factual issue exists by “citing to particular parts of the materials in the record” or by

“showing that the materials cited do not establish the absence . . . of a genuine dispute.” Fed. R.

Civ. P. 56(c)(1). “The mere existence of a scintilla of evidence in support of the [non-moving

party’s] position will be insufficient; there must be evidence on which the jury could reasonably

find for the [non-moving party].” Anderson, 477 U.S. at 252.

               1.      Title IX

       Based on the Court’s review of the allegations in the Complaint, Clemons asserted a Title

IX claim relating only to the 2014-15 season, not 2013-14.1 (Compl. ¶¶ 10-12). Thus, the Court

will grant summary judgment on the Title IX claim to the extent it relates to 2013-14 tennis season.




1
  While the parties dispute whether tryouts were conducted at the beginning of the 2013-14 season,
there is no dispute that all girls who attended the initial practices were allowed to participate on
the team. (Ricke Dep. 50:7-12).


                                                   4
                2.    Section 504 of Rehabilitation Act

       Clemons contends that Defendants discriminated against T.W. during the 2013-14 tennis

season because of her disability. (Compl. ¶¶ 13-14). In particular, Clemons alleges:

       13.     That Defendant Ricke was fully aware of T.W.’s disability in the 2013-2014
       school year; and regarded her as having a disability; and discriminated against her
       in violation of Section 504 of the Disability Act of 1973 by:
       a.      Making verbal statements regarding T.W. being different and/or not being
       the same as the other female members of the tennis Martha Layne Collins tennis
       team; or words to that effect; and,
       b.      Did not invite T.W. to the team banquet at the end of the 2013-2014 school
       year;
       14.     That the Plaintiff(s) voiced numerous protests in regard to Defendant
       Ricke’s verbal discrimination of T.W.; which was clearly in violation of T.W.’s
       accommodations pursuant to Federal and State law . . . .

(Compl. ¶¶ 13-14).

       In relevant part, the Rehabilitation Act provides that “[n]o otherwise qualified individual

with a disability . . . shall, solely by reason of her or his disability, be excluded from the

participation in, be denied the benefits of, or be subjected to discrimination under any program or

activity receiving Federal financial assistance . . . .” 29 U.S.C. § 794(a). The law applies to all

public elementary and secondary education programs receiving federal funds. See 29 U.S.C. §

794(b)(2)(B).

       As to the allegation that Defendants failed to accommodate T.W.’s disability during this

season, it is undisputed that Clemons did not disclose her daughter’s diagnosis until after the

second workout of the season on February 17, 2014. (Clemons Dep. 71:23-25, 74:9-11; Ricke

Dep. 12:22-13:1; Defs.’ Reply Mot. Summ. J. Ex. 7, at 6, DN 42-7). It was not until the 2014-15

school year, however, that Clemons requested any accommodation for T.W. (Clemons Dep.

128:16-20; Defs.’ Mot. Summ. J. Ex. K, at 2). Accordingly, summary judgment for Defendants is




                                                5
warranted for the 2013-14 school year with respect to any failure to accommodate because no

accommodation was requested.

       In moving to alter, vacate, or amend the Court’s prior ruling, Clemons asserted Defendants

violated the Rehabilitation Act when T.W. was required to play in a challenge match to determine

seeding for the regional tournament during the 2013-14 season. (Pl.’s Mem. Supp. Mot. Alter,

Amend, or Vacate J. 6-7). As reflected in the allegations quoted above, the Complaint contains no

such allegation, and it is improper for Clemons to assert additional allegations not raised in the

Complaint. See Adams v. Antonelli Coll., 304 F. Supp. 3d 656, 665-66 (S.D. Ohio 2018) (“The

law is clear that a party may not expand a claim in response to a motion for summary judgment in

order to create an issue of fact.” (citation omitted)); Pharos Capital Partners, L.P. v. Touche,

L.L.P., 905 F. Supp. 814, 831 (S.D. Ohio 2012) (“The Sixth Circuit has made clear that a party

may not ‘expand its claims to assert new theories’ in response to a motion for summary judgment.”

(citing Bridgeport Music, Inc. v. WM Music Corp., 508 F.3d 394, 400 (6th Cir. 2007))).

Accordingly, the Court will not consider these allegations or any related evidence.

       In analyzing this claim, the Court will only consider evidence relating to the allegations

asserted in the Complaint—specifically Ricke’s statements directed toward T.W. and the failure

to invite T.W. to the end-of-year banquet. Based on the Court’s review of the record, there is a

lack of direct evidence to support Clemons’ Rehabilitation Act claim, the Court will apply the

McDonnell Douglas burden-shifting scheme. See Gohl v. Livonia Pub. Sch. Dist., 836 F.3d 672,

682 (6th Cir. 2016) (citations omitted).

       To meet her initial burden, Clemons must establish T.W.:

       (1) is disabled under the statutes, (2) is “otherwise qualified” for participation in
       the program, and (3) “is being excluded from participation in, denied the benefits
       of, or subjected to discrimination” because of his disability or handicap, and (4)
       (for the Rehabilitation Act) that the program receives federal financial assistance.



                                                6
Id. at 682-83 (citation omitted). As the Sixth Circuit has explained, “the third factor’s causality

requirement demands a showing that similarly situated non-protected students were treated more

favorably.” Id. at 683 (citing Shah v. Gen. Elec. Co., 816 F.2d 264, 268 (6th Cir. 1987)).

          In her motion, Clemons argues:

          During the 2013-2014 tennis season, Coach Ricke made statements to T.W. and in
          front of the team regarding her disability, including: making comments about her
          not being “fun” like the other girls; relating to her footwork, symptomatic of her
          disability; and her not being social with the other girls, another symptom relating
          to her Asperger’s Disorder.

(Pl.’s Mem. Supp. Mot. Alter, Amend, or Vacate J. 6-7, DN 49-1 (internal citations omitted)

(citation omitted)). These contentions, however, do not accurately reflect the evidence in the

record.

          By Clemons’ own account, the 2013-14 school year was challenging for T.W. As an eighth

grader, it was the first time T.W. attended MLCHS, which was a difficult adjustment from middle

school. (Clemons Dep. 55:9-11). During that year, T.W. would get stressed over anything she

could get in trouble for, and little things caused great anxiety. (Clemons Dep. 55:16-17, 56:14-

18). In addition to Ricke, Clemons attributed some of T.W.’s anxiety to a teacher, who was

apparently disorganized and did not provide T.W. with clear expectations. (Clemons Dep. 61:7-

15). The stress of that school year caused Clemons to take T.W. to Seven Counties for treatment

and led to T.W.’s autism diagnosis. (Clemons Dep. 56:19-57:3, 70:13-18).

          In her deposition, Clemons criticized Ricke’s coaching and treatment of T.W. during the

entire time he served as T.W.’s tennis coach. By Clemons’ account, the 2013-14 tennis season

started off poorly with the first conditioning session. As she recalled:

          Q.     When did you first become aware that Mr. Ricke was going to be the tennis
          coach that year?




                                                  7
       A.       The first day [T.W.] got in my car and was crying, which was, I guess, after
       that first meeting.
       Q.       Okay. And why was she crying on the first day?
       A.       He had done something in the tennis conditioning, ‘cause it was—it was in
       the gym, I guess, or in the school, that had embarrassed her, was making her jump
       and telling her she wasn’t doing it high as the other girls and was comparing her to
       the other girls, so she got into the car, she was crying.

(Clemons Dep. 63:20-64:7). As T.W. testified, she felt like Ricke was singling her out. (T.W.

Dep. 30:21-31:14). This conditioning session, however, occurred before Clemons disclosed

T.W.’s disability diagnosis to Ricke. Thus, this alleged discriminatory treatment could not be

because of T.W.’s disability.

       By Clemons and T.W.’s accounts, Ricke’s poor treatment of T.W. continued after the

disclosure of the disability.2 Clemons testified that she was not the only parent unhappy with

Ricke, though she was unaware of whether other parents voiced their concerns to school officials.

(Clemons Dep. 100:1-20). In Clemons’ letter to Neihof, she described Ricke’s approach to

coaching the team during the 2013-14 season as follows:

       When his team was warming up on the courts he would almost always be hanging
       out with the girls who were not yet on the courts. He rarely even watched his team.
       He would have his back turned most times. T.W. wanted to so badly show him
       how good she actually is, but he paid little attention to her. When he did he would
       only point out her faults. His behavior towards her was the exact opposite of what
       T.W. needed from him, especially at that time. While she needed positive
       reinforcements, he gave her continuous negatives. He did this with many of the
       other girls as well, however the other girls did not have a disability that would cause
       them to shut down as a direct reaction to this type of behavior.

(Defs’ Mot. Summ. J. Ex. H, at 8-9, DN 35-9). Clemons further stated:

       It became obvious that Mr. Ricke had not become the coach of the high school girls’
       tennis team to actually coach. He came to socialize. He enjoyed hanging out with


2
  According to Clemons, she first informed Ricke of T.W.’s disability on February 17, 2014, by
text message. (Clemons Dep. 73:25-74:13). Ricke called Clemons after receiving the text
message, and they discussed the situation. (Clemons Dep. 74:23-75:3). During that thirty- to
forty-minute conversation, Ricke disclosed that his son is autistic. (Clemons Dep. 74:23-75:1,
80:10-14).


                                                 8
       the girls and having fun. He was motivated by parents who were willing to do
       things for him. Whether it was bringing food to the games or transporting the girls
       to the away matches. The better the brown nosing, the better your child would be
       treated.

(Defs’ Mot. Summ. J. Ex. H, at 7). Thus, by her own admission, Clemons attributes Ricke’s

behavior towards T.W. and her teammates based on what she perceived as Ricke’s poor coaching

skills and his failure to focus on his coaching responsibilities, not T.W.’s disability. Similarly,

T.W. conceded that Ricke favored certain players on the team. (T.W. Dep. 83:10-14). As a result

and notwithstanding Plaintiff’s argument to the contrary, the evidence does not show that T.W.’s

non-disabled teammates were treated any more favorably than T.W.; rather, Ricke purportedly

failed to properly coach T.W. as well as some of her non-disabled teammates.

       Likewise, Clemons cannot prove that T.W. was not invited to the end-of-the-year banquet

because of her disability. Clemons and T.W. contend that Ricke notified the team of the 2013-14

banquet after T.W. left the team, but both lack any personal knowledge of how this notification

actually occurred. (Clemons Dep. 123:19-24; T.W. Dep. 38:18-25, 85:1-11). Clemons does not

dispute that she withdrew T.W. from school and T.W. quit the tennis team prior to the banquet,

which effectively severs any link between T.W.’s disability and her failure to be notified of the

banquet.

       Finally, as to T.W.’s varsity letter for the 2013-14 season, Ricke testified that none of the

girls received their varsity bars at the banquet because his daughter threw them out the window of

his car. (Ricke Dep. 90:22-91:5). He recalled that the girls should have received them later.

(Ricke Dep. 91:5-6).

       Based on the Court’s review of the record, Clemons is relying on her subjective belief that

T.W. was treated poorly by Ricke, was slighted because she was not invited to the banquet, and

did not receive her varsity letter for that season at the banquet because of her disability. This



                                                9
conduct is not evidence of causation. See Stringer v. N. Bolivar Consol. Sch. Dist., Nos.

4:15CV107-NBB-JMV, 4:15CV108, 4:15CV109, 4:15CV110, 2017 WL 1032019, at *3 (N.D.

Miss. Mar. 15, 2017) (“It is well settled, however, that a complainant’s own subjective belief of

discrimination, no matter how sincere, cannot alone serve as a basis for judicial relief.” (internal

quotation marks omitted) (citation omitted)). Clemons withdrew T.W. from school, and T.W. was

not participating in the tennis team at the end of the season. Clemons has no complaint regarding

the tennis banquet or sports letter from the school once T.W. was no longer enrolled there.

Accordingly, Defendants are entitled to summary judgment on this claim. See also Franklin v.

Potter, 600 F. Supp. 2d 38, 76 (D.D.C. 2009) (noting that federal anti-discrimination laws like the

Rehabilitation Act are not intended to be “general civility code[s].” (alteration in original) (citation

omitted); see also Stephens v. Shuttle Assocs., L.L.C., 547 F. Supp. 2d 269, 278 (S.D.N.Y. 2008)

(“[L]egislation such as the ADA cannot regulate individuals’ conduct so as to ensure that they will

never be rude or insensitive to persons with disabilities.” (internal quotation marks omitted)

(citation omitted)).

       For these reasons, Clemons has failed to prove a prima facie claim under the Rehabilitation

Act relating to the 2013-14 season. The Court will grant summary judgment for Defendants on

this claim.3




3
 In two separate paragraphs of the Complaint, Clemons purports to assert claims under the Equal
Protection Clause of the U.S. Constitution and the Kentucky Constitution. (Compl. ¶¶ 7, 12). In
particular, she alleges “[t]hat the foregoing discriminatory conduct during the 2014-2015 school
year constitute violation(s) of . . . the Equal Protection Clause, the Fourteenth Amendment of the
Constitution of the United States of America, and the Constitution of the Commonwealth of
Kentucky . . . .” (Compl. ¶ 12). Thus, based on those allegations, Clemons has not asserted a
federal or state constitutional claim relating to the 2013-14 season.


                                                  10
          B.     2014-15 Tennis Season

          In Clemons’ motion, she seeks reconsideration of the dismissal of her claims relating to

the 2014-15 season. (Pl.’s Mem. Supp. Mot. Alter, Amend, or Vacate J. 3-10). After reviewing

the bases for Clemons’ motion, summary judgment is still warranted for Defendants on all claims.4

                 1.      Title IX

          In seeking reconsideration, Clemons reiterates the argument she unsuccessfully raised

previously that the lack of tryouts for the 2014-15 boys’ tennis team and the requirement of tryouts

for the 2014-15 girls’ tennis team constitutes a violation of Title IX. (Pl.’s Mem. Supp. Mot. Alter,

Amend, or Vacate J. 3). While not clearly articulated by Clemons, her Title IX claim is properly

characterized as an equal treatment claim, which “derive[s] from Title IX regulations calling for

equal provision of athletic benefits and opportunities among the sexes.” Cmtys. for Equity v. Mich.

High Sch. Athletic Ass’n, 178 F. Supp. 2d 805, 855 n.56 (W.D. Mich. 2001) (citing Boucher v.

Syracuse Univ., 164 F.3d 113, 115 n.1 (2d Cir. 1999)). See also Department of Education Office

for Civil Rights, Clarification of Intercollegiate Athletics Policy Guidance: The Three-Part Test

(1996), available at https://www2.ed.gov/about/offices/list/ocr/ docs/clarific.html (last visited

June 19, 2019) (“[The U.S. Department of Education’s Office of Civil Rights] considers the

effective accommodation of interests and abilities in conjunction with equivalence in the

availability, quality and kinds of other athletic benefits and opportunities provided male and female

athletes to determine whether an institution provides equal athletic opportunity as required by Title

IX.     These other benefits include coaching, equipment, practice and competitive facilities,

recruitment, scheduling of games, and publicity, among others.”).




4
    Plaintiff’s motion did not address any Rehabilitation Act claim relating to the 2014-15 season.


                                                  11
       In support of her one paragraph argument, Clemons relies on Communities for Equity v.

Michigan High School Athletic Association, 459 F.3d 676 (6th Cir. 2006). (Pl.’s Mem. Supp. Mot.

Alter, Amend, or Vacate J. 3). In Communities for Equity, the Sixth Circuit considered a challenge

to a state athletic association’s decision to schedule girls’ sports “in disadvantageous,

nontraditional seasons.” Cmtys. for Equity, 459 F.3d at 679. As the trial court noted in that case:

       The history of girls’ sports lends a belief that girls’ seasons were originally put in
       the seasons that they were for impermissible reasons, and they simply have not been
       moved because of inertia or out of concern for the inconveniences that boys’
       programs would face. Continued administrative convenience of being able to find
       facilities, coaches or officials more easily if girls and boys are in separate seasons
       also does not justify such a system where the separate seasons are not equal for
       girls.

Cmtys. for Equity v. Mich. High Sch. Athletic Ass’n, 178 F. Supp. 2d 805, 861 (W.D. Mich. 2001).

In this present case, however, both boys’ and girls’ tennis team played in the same seasons. Thus,

Communities for Equity is factually distinguishable and does not support Clemons’ motion.

       As the Court noted in its prior decision, it is not the responsibility of courts to micromanage

a coach’s decision in selecting team members. Clemons has not cited to any legal authority that

Title IX’s mandate for equal opportunity required MLCHS to allow all interested girls to

participate on the tennis team simply because the boys’ tennis team’s coach declined to have

tryouts because fewer boys were interested in participating than girls. The nature of each sport

will necessarily dictate a reasonable number of players on a team. While a varsity girls’ tennis

team could have had more players than Ricke selected that season, it likely would have resulted in

many team members receiving little or no varsity playing time throughout the season. At the same

time, it would have presumably been more challenging for Ricke to conduct practices with so

many players and would likely have resulted in a larger number of players and parents unhappy

with the amount of playing-time. The Court does not believe that this is what Congress intended




                                                 12
in enacting Title IX, and Clemons has not provided the Court with any authority to support such

judicial oversight.

        For these reasons, Clemons has failed to present any grounds warranting any modification

to the Court’s prior ruling dismissing her Title IX claim relating to the 2014-15 tennis season. The

motion will be denied as to this claim.

                2.      Equal Protection/Kentucky Constitution

        In seeking reconsideration of the Court’s prior ruling, Clemons contends that “because the

grounds upon which this Court dismissed her equal protection count vis-à-vis T.W.’s gender were

not raised by Defendants but rather by the Court sua sponte, [] Plaintiff should be permitted to

respond accordingly. (Pl.’s Mem. Supp. Mot. Alter, Amend, or Vacate J. 7). Clemons, however,

mischaracterizes the Court’s ruling.

        In opposing Defendants’ Motion for Summary Judgment, Clemons contended that there

was sufficient evidence to allow her equal protection claim to be heard by a jury because

Defendants discriminated against T.W. because of her disability. (Pl.’s Resp. Defs.’ Mot. Summ.

J. 17, DN 40). The Court concluded that she failed to establish an equal protection claim based on

her disability. (Mem. Op. & Order 27-28).

        In the Memorandum Opinion and Order, the Court also addressed Clemons’ contention

that she had a viable constitutional claim based on gender, despite the fact that T.W. was put on

the team after initially being cut. (Mem. Op. & Order 28 n.26). Clemons seeks reconsideration

of that ruling. (Pl.’s Mem. Supp. Mot. Alter, Amend, or Vacate J. 7-10).

        As the Sixth Circuit has noted in the context of an equal protection claim relating to

collegiate athletics:

        [A] coach’s decisions about who plays, how much playing-time each player gets,
        and whether a player remains part of the team at the end of a season are, by their



                                                13
       nature, “based on a vast array of subjective, individualized assessments.” These
       athlete evaluations are as or more inherently subjective than employment decisions.
       In making their determinations, coaches “simply . . . exercise the broad discretion
       that typically characterizes” the coach-player relationship. To subject run-of-the-
       mill coaching decisions to class-of-one equal-protection challenges would be to
       expose collegiate athletics to an unprecedented, unjustified, and unjustifiable level
       of judicial oversight.

Heike v. Guevara, 519 F. App’x 911, 922 (6th Cir. 2013) (internal citations omitted) (citing

Engquist v. Ore. Dep’t of Agric., 553 U.S. 591, 607 (2008)). That observation is equally applicable

to high school athletics. It is not appropriate for a court to micromanage the roster decisions of a

high school tennis coach, and Clemons has not cited any case in her motion supporting such

judicial oversight.

       Accordingly, the Court properly granted summary judgment for Defendants on Clemons’

constitutional claims. The Court will deny the present motion.

       C.      Discovery Responses

       Finally, in Clemons’ motion, she seeks relief to allow her submission of a complete copy

of discovery responses. (Pl.’s Mem. Supp. Mot. Alter, Amend, or Vacate J. 10-12). Prior to this

motion, the version filed with the Court (DN 30-2) was missing several pages that included the

verification. (Mem. Op. & Order 25 n.24). While Defendants did not address this issue in their

response, Clemons does not explain how the consideration of the omitted pages of discovery

response would impact the Court’s prior ruling.

       As this Court noted previously:

       [T]he allegation that T.W. was excluded from team meetings is insufficient to
       establish pretext. While Plaintiff’s Answers to Interrogatories imply such an
       exclusion, neither Clemons’ nor T.W.’s deposition provide any specific facts as to
       the number of times that T.W. was excluded or whether those meetings occurred
       during the 2014 or 2015 season. In addition, the unverified proof Plaintiff relies
       upon to prove pretext—Clemons’ Answers to Interrogatories—contains allegations
       that are too lacking in specificity to create a genuine issue of material fact. As T.W.




                                                 14
       conceded, however, Ricke never indicated that he excluded her because of her
       disability or that she was not sociable because of her disability.

(Mem. Op. & Order 25-26 (internal footnotes omitted) (internal citation omitted) (citation

omitted)). Thus, the complete version of the discovery responses does not remedy the lack of

specificity about the nature of the alleged discrimination based on disability.

                                     V.        CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s Motion to Alter,

Amend, or Vacate (DN 49) is GRANTED IN PART and DENIED IN PART. After considering

the merits of the claims relating to the 2013-14 tennis season, Defendants are entitled to summary

judgment on those claims. As the Court previously has ruled, Defendants are also entitled to

summary judgment on all claims relating to the 2014-15 tennis season and reaffirms that prior

ruling in this Memorandum Opinion and Order.

       This is a final and appealable order.




                                                                   July 3, 2019


cc:    counsel of record




                                                 15
